Citation Nr: 0201818	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  93-12 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than December 
12, 1989, for the award of compensation benefits for ischemic 
contracture with nerve injury resulting in causalgia of the 
left (major) hand, pursuant to 38 U.S.C.A. §  1151 (West 1991 
& Supp. 2001).

2.  Entitlement to an effective date earlier than March 29, 
1996, for the assignment of a total rating for compensation 
based upon individual unemployability.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active service from April 1945 to October 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for ischemic 
contracture with nerve injury resulting in causalgia of the 
left hand and assigned a 50 percent evaluation, effective 
December 12, 1989, and granted a total rating based on 
individual unemployability due to service-connected 
disability, effective March 28, 1997.  

In June 1998, the Board issued a decision which, in part, 
denied entitlement to an effective date earlier than December 
12, 1989, for the award of compensation benefits for the left 
hand disability, and remanded the issue of entitlement to an 
earlier effective date for the grant of a total rating based 
on individual unemployability due to service-connected 
disability.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In June 1999, pursuant to a joint motion filed by 
the Secretary and the veteran, the Court entered an order, 
vacating that part of the Board decision which denied an 
earlier effective date for compensation for the left hand 
disability, and remanded that issue for further 
consideration.  

In February 2000, the Board remanded the case to the RO for 
additional development of that issue.  In the meantime, in an 
August 1998 rating decision, the RO granted an earlier 
effective date of March 29, 1996, for the total rating for 
compensation based upon individual unemployability.  The 
veteran states that he wants an earlier effective date, and 
thus the appeal continues.

In August 2000, the Board denied earlier effective dates for 
both the grant of compensation benefits under 38 U.S.C.A. 
§ 1151 for ischemic contracture with nerve injury resulting 
in causalgia of the left (major) hand and the total rating 
for compensation based upon individual unemployability.  The 
veteran appealed the decision to the Court.  In April 2001, 
the Secretary moved that the case be remanded back to the 
Board for compliance with the Veterans Claims Assistance Act 
of 2000.  The Court granted the motion in June 2001.


FINDINGS OF FACT

1.  The veteran suffered additional injury during a VA 
hospitalization from November 19 to 29, 1988, which resulted 
in ischemic contracture with nerve injury and causalgia of 
the left (major) hand.  

2  A claim for compensation for additional disability 
incurred during the VA hospitalization in November 1988 was 
first received on December 12, 1989.

3.  No communication received from the veteran prior to 
December 12, 1989, including that contained in treatment 
records, indicated an intent to file a claim based on that 
injury, or identified a benefit sought.

4.  A total rating based on individual unemployability due to 
service-connected disability was made effective March 29, 
1996.  

5.  The veteran was in receipt of a 60 percent combined 
evaluation for service-connected disabilities, effective 
December 12, 1989, for disabilities involving the orthopedic 
system.  

6.  The evidence in the claims file or in the VA medical 
records from December 12, 1989, to March 29, 1996, does not 
reflect that the veteran was unemployable due to service-
connected disability or disabilities prior to the time the 
veteran submitted his claim on March 29, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
12, 1989, for the award of compensation benefits for ischemic 
contracture with nerve injury resulting in causalgia of the 
left (major) hand have not been met.  38 U.S.C.A. §§ 5103A, 
5107, 5110(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 
3.400(i) (2001).

2.  The criteria for an effective date earlier than March 29, 
1996, for the grant of a total rating for compensation based 
upon individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the November 1997 and August 1998 rating 
decisions and the March 1998 and February 2000 statements of 
the case, the RO informed the veteran of its reasons and 
bases for assigning the effective dates of December 12, 1989, 
and March 29, 1996, for the award of compensation benefits.  
In the March 1998 and February 2000 statements of the case, 
the RO also included the pertinent regulations that applied 
to the veteran's claims for earlier effective dates.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative at those times, James 
W. Stanley (the veteran no longer has a representative).  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA).

Additionally, although the August 2000 Board decision was 
subsequently vacated, the veteran was still provided a copy 
of this decision, wherein the Board explained the reasons and 
bases for denying earlier effective dates for the award of 
compensation under 38 U.S.C.A. § 1151 and for the award of a 
total rating for compensation based upon individual 
unemployability.  

The record reflects that the RO made several attempts to 
obtain all of the records related to the veteran's November 
1988 surgery at the VA facility in Madison, Wisconsin, and 
the subsequent treatment records soon after the surgery.  
Those records have been received and associated with the 
claims file.  The veteran testified at one of the RO hearings 
that he received all of his medical treatment from VA.  The 
record contains VA treatment records dated from 1988 .  
Additionally, in compliance with the duty to assist, the RO 
had the veteran undergo numerous VA examinations related to 
his claims, which includes examinations that the Board 
ordered in prior remands.  The record contains all of the 
medical examination reports.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran for further 
argument as the Board's consideration of the new regulations 
in the first instance does not prejudice the veteran and the 
changes articulated in the new legislation are less 
stringent.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).


II.  Decision

A.  Effective date-left hand injury residuals

Compensation benefits for ischemic contracture with nerve 
injury resulting in causalgia of the left (major) hand, 
pursuant to 38 U.S.C.A. § 1151, was granted by rating action 
dated in November 1997, and the veteran was assigned a 50 
percent rating effective December 12, 1989.  See 38 C.F.R. § 
3.800 (2001).  The veteran contends that he initially filed a 
claim for benefits within one year of the injury, and, 
therefore, the effective date should be the date of injury, 
rather than the date of claim.  

1.  Factual Background

The record reflects that the veteran was seen in the 
emergency room of a private hospital in Newport, Arkansas, on 
November 17, 1988, for injuries sustained to the left elbow 
and left hand after falling from a ladder.  He was 
subsequently transferred to a VA facility.  

An orthopedic consult at the VA facility in Little Rock, 
Arkansas, on November 17, 1988, disclosed that the veteran 
stated that he had fallen about twenty feet and landed on his 
left arm.  His only complaints were of left elbow and left 
small finger pain.  The veteran reported that he had 
previously had an injury to the small finger and could not 
straighten it.  The finger wound was irrigated and debrided, 
and the elbow was reduced and splinted in flexion.  The 
veteran was told that the elbow may need fixation and the 
finger pinning, but stated that he desired to have this done 
after he returned home to Illinois.  

On November 19, 1988, the veteran was admitted to the VA 
hospital in Madison, Wisconsin, for treatment of his left 
elbow fracture dislocation, and comminuted open left digit 5 
proximal phalanx fracture.  He underwent irrigation and 
debridement of the left hand; examination of the left elbow; 
and left digit five metacarpophalangeal irrigation, closure, 
and fixation.  During the surgical procedure, rather 
significant bone loss of the fifth left digit was noted, and 
the remaining portion was pinned to the metacarpal in hopes 
that it would maintain a functional position.  The veteran's 
hand improved with slowly disappearing erythema and swelling.  
He was discharged on November 29, 1988.  

Follow-up outpatient records show that on December 6, 1988, 
he was noted to have marked swelling and stiffness of the 
fingers.  The assessment was "satisfactory healing so far."  
Marked swelling and reduced wrist and finger motion were 
noted again on December 20, 1988.  The veteran was referred 
to physical therapy for instruction in active and passive 
range of motion to both his elbow and wrist for 30 minutes, 
three times daily.  When seen three days later, his 
compliance with instruction was questioned.  Plans were made 
to see him twice weekly.  In a December 28, 1988, treatment 
record, it was noted to be eight days since the initial 
physical therapy consult, and that the edema was decreasing, 
although very slowly.  On December 30, 1988, the veteran 
canceled his physical therapy visit, which was rescheduled 
for January 6, 1989, following his orthopedic appointment.  

When seen in the orthopedic clinic on January 6, 1989, the 
veteran was unable to fully extend the fingers of the left 
hand or make a fist, and he was advised that his "prognosis 
was not great for full range of motion."  He was also seen in 
physical therapy that date, at which time he was described as 
"verbally abusive and angry."  The veteran complained that he 
was "unable to move his hand 2 days [after] being here last."  
The physical therapist stated the following in the treatment 
record: 

[Patient] stated that he was no longer going 
to come to therapy because "it was too 
expensive," that the doctor had told him he 
could "carry out his own therapy program at 
home," [and] that he would return in one 
month for [doctor's] appointment.  Accused 
[doctor] of doing something to his finger 
(digit 3) that would not allow him to extend 
it fully.

He was observed to have hardened edema on the dorsum of the 
left hand, with tight, shiny skin, and was unable to flex the 
wrist more than 5 degrees, extend more than 20 degrees, make 
a fist, or oppose the thumb to any other digit.  He did not 
permit further examination, and after making abusive 
statements about the physical therapist, he left the clinic.  
The physical therapist reported concern about trophic 
changes, swelling, decreased range of motion and flexion of 
the left hand, although he stated the veteran could not 
benefit without participation and compliance.  The orthopedic 
clinic note for February 17, 1989 shows that the veteran's 
main problem was persistent stiffness in the hand, although 
he reported significant improvement.  
The veteran canceled his next appointment, and did not return 
for follow-up.  

In a statement received December 12, 1989, the veteran 
indicated that he wished to reopen a claim for an increased 
rating, and "also to service connect my [left] middle finger 
due to treatment at VAMC" which he felt was malpractice.  
This was construed as a claim for entitlement to compensation 
benefits under 38 U.S.C.A. § 1151.  Also submitted at this 
time was a copy of the treatment records from Dr. L. McCarty, 
dated September 1988 and June 1989.  According to the June 
1989 treatment note, the veteran stated that approximately 7 
weeks [sic] prior, the veteran had sustained an open wound to 
the fifth finger, which had been treated locally and then at 
the VA.  The veteran made "statements that he feels as though 
his hand is now crippled because of what they did."  Dr. 
McCarty noted that this was chiefly confined to the middle 
finger.  He stated that the veteran had been advised that the 
situation was post-traumatic causalgia.  He further noted 
that "[a]ny findings would be related to the initial trauma 
and not to anything intervening in the duration since then."  

In February 1991, a clinical review of the veteran's case was 
completed, which was conducted by the Chief, Orthopedic 
Surgery, the Quality Management Coordinator, and 
Rehabilitation Medicine staff, to determine whether 
negligence or fault on the part of the VA was involved in the 
veteran's disability.  The report noted that the veteran had 
been treated for an open fracture dislocation of LD-5 at the 
base of the proximal phalanx and dislocation of the left 
elbow associated with a fracture of the proximal ulna.  X-
rays of the veteran's hand taken on November 19, 1988, had 
demonstrated a comminuted proximal end of the fifth proximal 
phalanx with marked fragmentation displacement.  It was noted 
that both therapists who had worked with the veteran recalled 
the incident of January 6, 1989, and did not feel that 
investigation of his comment was warranted.  The Chief of 
Orthopedic Surgery reviewed the file and found no evidence of 
malpractice.  

The veteran's initial claim for entitlement to compensation 
benefits for a left hand disability, pursuant to 38 U.S.C.A. 
§ 1151, was denied by the RO in March 1991, on the basis that 
VA fault or negligence had not been shown, and the veteran 
timely appealed the decision.  However, prior to a final 
appellate decision, the U. S. Supreme Court issued a decision 
which invalidated 38 C.F.R. § 3.358.  Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. Gardner, 
115 S.Ct. 552 (1994).  The subsection of 38 C.F.R. § 3.358 
which required negligence in § 1151 claims was found to have 
been beyond the scope of the statute.  The revised 
regulations, issued in March 1995, did not require negligence 
on the part of the VA for the veteran to prevail.  (Although 
the statute was amended, effective in October 1997, to 
require negligence on the part of the VA, the veteran's case 
is not affected by that amendment.  See 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001).  The RO again reviewed the claim, 
pursuant to the revised regulations, and denied the claim in 
May 1995.  The veteran appealed that determination. 

In an October 1997 letter, Dr. C. Silvestre, M.D., stated 
that based on a review of the note, dated November 17, 1988, 
it was his opinion that it was the injury that had resulted 
in the loss of function of the left fifth finger and not the 
surgical procedures that followed.

In November 1997, a VA examination was conducted, which 
resulted in a diagnosis of causalgia of the left hand with a 
malunion of a comminuted fracture of the base of the proximal 
phalanx of the left fifth finger.  Regarding whether the 
functional deficit in the left hand was secondary to his 
injury or secondary to his treatment or convalescence 
therefrom, the examiner noted that he had reviewed the 
operative records from both VA treatment facilities.  He 
stated that although no tourniquet had been used, the veteran 
had obviously developed ischemic contractures in his fingers 
and a subsequent causalgia.  The examiner pointed out that 
the veteran had immediate swelling in his hand in between his 
treatment at Little Rock and at Madison, and noted that 
nurses' notes reflected constant swelling in the immediate 
postoperative period in Madison.  He added that it appeared 
that the veteran had hard edema of his fingers when he 
returned for outpatient treatment on December 28, 1988.  The 
examiner opined that the veteran, somewhere in his 
postoperative course, had developed significant swelling in 
his fingers to give him essentially an ischemic contracture 
in his hand with nerve injury resulting in causalgia.  He 
stated he had no way of knowing whether this would be from 
the veteran's injury, his convalescence from surgery, or an 
infection in his hand, as to why he got ischemic contracture 
and resultant causalgia.  

Based on this evidence, in November 1997, the RO issued a 
rating decision granting entitlement to compensation under 
38 U.S.C.A. § 1151 for ischemic contracture with nerve injury 
resulting in causalgia of the left hand, evaluated 50 percent 
disabling, effective December 12, 1989.  The veteran appealed 
the effective date of that grant of benefits.  

A March 2000 VA examination report shows that the veteran 
reported that after the surgery in November 1988, his whole 
hand had been swollen, and he could not move it.  He stated 
he started to have problems after leaving the Little Rock 
hospital, which later worsened.  The veteran added that he 
had experienced swelling for about one to two years.  He 
reported that he had undergone physical therapy, but that it 
had not helped.  Currently, he complained of almost constant 
pain in the left hand.  After reviewing the veteran's claims 
file, the examiner noted that the time of onset of ischemic 
contraction could not be precisely pinpointed.  However, he 
stated that the veteran was noted to have significant edema 
during his hospitalization from November 19 to 29, 1988, and 
thus it was likely that his ischemic injury was caused by the 
marked swelling that he was noted to have during that 
hospitalization.  The examiner stated that causalgia may have 
started after the ischemic contraction; however, in any case, 
it was linked to the veteran's injuries.  He stated he 
believed that the symptoms started prior to December 5, 1988, 
even though the exact date could not be pinpointed.  

2.  Analysis

The effective date of the award of disability compensation 
due to VA hospitalization or treatment is the date injury or 
aggravation was suffered if the claim is received within one 
year after that date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(c) (West 1991); 38 C.F.R. § 
3.400(i)(1) (2001).  The veteran's claim for compensation for 
a right hand disability was received on December 12, 1989.  

Two separate theories have been advanced in support of the 
argument that the veteran should be entitled to an earlier 
effective date for the award of compensation for the 
veteran's left hand disability.  Firstly, it is argued that a 
VA outpatient physical therapy note, dated in January 1989, 
constitutes an informal claim, which, pursuant to 38 C.F.R. 
§§ 3.155 and 3.400(i), would establish the effective date as 
the date of injury, or the November 1988 hospitalization.  
Secondly, it is argued that the "additional disability" for 
which compensation was awarded pursuant to 38 U.S.C.A. § 1151 
actually occurred in December 1988, while the veteran was 
receiving outpatient treatment.  Hence, the claim received in 
December 1989 was within one year of the injury, and the 
effective date would be in December 1988.

As to the first argument, it is contended that a VA 
outpatient physical therapy note, dated in January 1989, 
which reported that the veteran "[a]ccused [doctor] of doing 
something to his finger (digit 3) that would not allow him to 
extend it fully," constituted an informal claim for § 1151 
benefits.  The veteran maintains that VA was clearly placed 
on notice at that time that the VA treatment had caused a 
disability to his finger.  It is asserted that all that was 
required for an informal claim was that VA was on notice that 
he had raised the point that his disability was contributed 
to by VA medical center actions or negligence.  

Under 38 U.S.C. § 5101(a), "[a] specific claim in the form 
prescribed by the Secretary ... must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary."  (Emphasis added).  
Jones v. West, 136 F.3d 1296, 1299 (1998).  "Section 5101(a) 
is a clause of general applicability and mandates that a 
claim must be filed in order for any type of benefit to 
accrue or be paid."  Id.  A claim or an application is "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001); 
Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Lalonde v. 
West, 12 Vet. App. 378, 380 (1999).  

For injury due to hospital treatment, the VA regulation 
provides that "any statement in a communication showing an 
intent to file a claim for disability . . . resulting from . 
. . hospitalization, [or] medical or surgical treatment, . . 
. under Department of  Veterans Affairs laws may be accepted 
as a claim."  38 C.F.R. § 3.154 (2001).  "An informal claim 
is defined by regulation as '[a]ny communication or action, 
indicating an intent to apply for . . . benefits . . . from a 
claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.'  38 C.F.R. 
§ 3.155(a) (1997)."  Brannon, 12 Vet. App. at 35 (emphasis in 
original).  

Thus, it is clear that, contrary to the veteran's assertions, 
an informal claim must show both intent to apply for benefits 
and identify the benefit.  The veteran's statement accusing 
the doctor of "doing something" to his third finger so that 
he could not extend it fully does not convey either an intent 
to apply for benefits, or identify a benefit sought.  While 
the veteran is not expected to have a detailed grasp of VA 
law and regulations, VA is not required to anticipate issues.  
See Brannon, 12 Vet. App. 32.  There must be an express or 
implied intent to file a claim.  Id.

The Board finds that the contemporaneous record shows that 
the veteran was expressing frustration with his progress, and 
his care, but does not reflect an intent to apply for 
compensation benefits.  Moreover, in examining the statement 
in context, as set forth above, it appears that he was 
complaining about his doctor's treatment earlier that day, 
rather than anything that occurred during the November 1988 
hospitalization.  In this regard, immediately preceding that 
statement, he had been talking about his doctor's visit 
earlier that day.  Consequently, the Board finds that the 
veteran's statement, on January 6, 1989, does not constitute 
an informal claim.  

Turning to the second argument, it is contended that the 
"additional disability" for which compensation was awarded 
pursuant to 38 U.S.C.A. § 1151 actually occurred in December 
1988, while the veteran was receiving outpatient follow-up 
treatment.  Hence, the claim received in December 1989 was 
within one year of the injury, and, pursuant to 38 C.F.R. § 
3.400(i), the effective date should be in December 1988.  
When the injury occurred is a medical determination, and an 
examination was conducted in March 2000, with review of the 
file, to make that determination.  The examiner concluded 
that the veteran's ischemic injury was most likely caused by 
the marked swelling that he was noted to have during the 
hospitalization from November 19 to 29, 1988.  The examiner 
opined that the causalgia may have begun later, but that such 
was the result of the ischemic injury.  The examiner 
concluded that, although the exact date could not be 
pinpointed, he believed that the symptoms started prior to 
December 5, 1988.  

In contrast, the November 1997 examination provider was only 
able to state that "somewhere in his postoperative course," 
the veteran had developed significant swelling in his fingers 
to give him essentially an ischemic contracture in his hand 
with nerve injury resulting in causalgia.  He expressly 
stated that he could not tell whether it was from the injury 
or convalescence or infection.  The remainder of the medical 
evidence either reports the history provided by the veteran, 
and/or attributes the cause of the current disability to the 
initial injury, and not to any of the treatment.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the "additional 
disability" was due to outpatient treatment received during 
December 1988.    

Further, although the veteran's claim for benefits was dated 
November 19, 1989, the controlling date, by law, is the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110.  The record 
does not reflect receipt of a claim until December 12, 1989.  
Even with the application of the five-day postmark rule, 
December 12, 1989, was more than one year after the date the 
veteran was discharged from the hospital.  38 C.F.R. § 20.305 
(2001).  Consequently, since his claim was received more than 
one year after the injury, the appropriate effective date is 
the date of receipt of claim.  38 C.F.R. § 3.400(i).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an earlier effective date for the award 
of compensation, pursuant to 38 U.S.C.A. § 1151, for ischemic 
contracture with nerve injury resulting in causalgia of the 
left (major) hand, pursuant to 38 U.S.C.A. § 1151, and there 
is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Effective date-individual unemployability

In November 1997, the RO granted a total rating for 
compensation based upon individual unemployability, effective 
March 28, 1997.  The veteran appealed the effective date of 
this determination, and in August 1998, the RO granted an 
effective date of March 29, 1996, on the basis of a formal 
claim for compensation filed that date, in which the veteran 
had reported being unemployed.  The veteran states that he 
wants an earlier effective date.  

Generally, the effective date of an award of compensation is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400 (2001).  For an increase in disability compensation 
(which applies to a total rating for compensation based upon 
individual unemployability), the effective date of the award 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date; 
otherwise, the effective date of the award is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

As stated above, any communication or action indicating an 
intent to apply for VA benefits may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  When the informal claim 
pertains to an increased evaluation for a service-connected 
disability, the request will be accepted as a claim.  
38 C.F.R. § 3.155(c).  Once service connection has been 
established, receipt of specified types of medical evidence, 
including VA examination reports and VA hospitalization 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2001).  The date of outpatient 
or hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of such a claim.  
38 C.F.R. § 3.157(b).  Evidence from a private physician will 
be accepted as an informal claim, as of the date of receipt, 
if it shows the reasonable probability of entitlement to 
benefits.  Id.

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999).

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident, or affecting a single body system, such as 
orthopedic, will be considered as one disability.  Id.  

In this case,  in February 1991, the RO granted a 20 percent 
rating for residuals of a fracture of the right tibia and 
fibula, effective December 12, 1989.  At that time, that was 
his only service-connected disability.  On March 24, 1992, a 
claim for increase was received from the veteran's 
representative.  On March 29, 1996, a formal claim for an 
increased evaluation, and for right ankle, hip, and knee 
disabilities, secondary to the service-connected disability, 
was received.  

In November 1997, the RO awarded compensation for the 
veteran's left hand disability, pursuant to 38 U.S.C.A. 
§  1151, and assigned a 50 percent evaluation, effective 
December 12, 1989.  The RO also granted service connection 
for arthritis of the right hip and right knee and assigned 
each a 10 percent evaluation, effective March 24, 1992.  
Additionally, the RO granted service connection for dysthymic 
disorder and for a lumbar spine disability and assigned 
30 percent and 40 percent evaluations, respectively, 
effective March 28, 1997.  Therefore, the veteran's combined 
evaluation was 60 percent from December 12, 1989; 70 percent 
from March 24, 1992; and 90 percent from March 28, 1997 (at 
which time a total rating was granted).  

In August 1998, the RO granted a 30 percent evaluation for 
the service-connected right tibia fracture residuals, 
effective March 24, 1992.  The combined evaluations remained 
the same.  In addition, the grant of a total rating based on 
individual unemployability due to service-connected 
disabilities was made effective March 29, 1996.  Thus, the 
veteran had a combined evaluation of 60 percent, effective 
December 12, 1989, based on two disabilities, which, although 
not of common etiology, affected the same body system, i.e., 
orthopedic.  Consequently, it must be determined if there was 
evidence of service-connected unemployability in the 
claimant's claims file, actually or constructively, at that 
time, between that date and the effective date of the total 
rating.  Norris, 12 Vet. App. 413.

When initially seen in the private emergency room in November 
1988, after injuring his left hand, the veteran's occupation 
was noted to be "retired."  At the time of the injury, he had 
been on a ladder, trimming a tree.  The outpatient follow-up 
records did not make any mention of his being unemployable.  
According to an October 1989 VA outpatient treatment report 
the veteran was seen with complaints including limited motion 
in the left elbow and a left calf muscle that had gotten so 
sore at times that he could hardly walk on the leg.  On 
examination, it was noted that he was unable to close the 
left hand.  He was referred for x-rays which showed chronic 
arthritis.  

At a VA examination in December 1990, the veteran reported 
that he had been self-employed and was running a janitorial 
service, from 1958 to 1988.  He complained of left hand 
numbness, the inability to bend the fingers, and the 
inability to grip anything.  It was noted that he had 
apparent nerve damage in the left hand, with resultant zero 
grip, zero strength, inability to lift anything, and 
inability to feed or dress himself with his left hand.  The 
veteran reported that he was left-handed.  X-rays showed an 
old healed fracture of the left fifth finger, and a 
suggestion of restriction of flexion-extension of the 
fingers, which needed clinical correlation.  There was also 
an old healed fracture of the tibia and fibula.  

At a hearing before a hearing officer in November 1991, the 
veteran stated that there was no grip in his left hand 
whatsoever, and that he had numbness and coldness in his hand 
which extended up his arm to the shoulder.  He testified that 
the left hand was more or less useless.  

A November 1991 VA outpatient treatment report shows that, 
for purposes of a handicap parking permit, the veteran was 
limited to walking 100 feet before he had to stop to rest, 
and that he was moderately limited by orthopedic condition, 
degenerative joint disease.  In January 1992, also for 
purposes of a handicap parking permit, it was noted that he 
could not walk 100 feet without stopping to rest; that he 
could not walk without assistance of a cane; and that he was 
severely and permanently limited in his ability to walk due 
to arthritis.  

In March 1992, the veteran was hospitalized in a VA facility 
for treatment of atrial tachycardia, due to arteriosclerotic 
heart disease, as well as mild congestive heart failure, 
diabetes mellitus, and acute bronchitis.  Also noted was an 
old right lower extremity trauma.  On admission, a past 
history of "[m]inor injury to the upper extremity with no 
nerve/tendon/artery damage and no residual disability" was 
obtained.  At discharge, his gait was noted to be fairly 
steady, with no gross exertion allowed.  

VA outpatient treatment records show that in May 1992, the 
veteran stated that he needed crutches, as the cane did not 
work as well.  It was noted that he was ambulant with a cane.  
Crutches were to be issued.  However, the physical therapist 
felt that crutches were not safe for the veteran, and issued 
a walker for long term usage.  In December 1992, the veteran 
complained that his right ankle, left hand, and left shoulder 
hurt and tingled, and he requested x-rays, as he thought he 
had arthritis.  Examination was unremarkable, and the veteran 
was informed that x-rays would not be necessary.  

In February 1993, the veteran complained that his right leg 
and ankle were bothering him and that he used a walker to 
ambulate.  The right ankle was noted to be swollen and 
tender, and x-rays showed old healed fractures of the distal 
tibia and fibula, and moderate arthritis of the ankle.  
However, in November 1993, he was noted to have arrived for 
his appointment ambulatory.  In January 1994, the veteran 
complained of left hand pain and numbness into the shoulder, 
which he had had for some time, and left knee and lower leg 
swelling for two days.  He stated that he had sprained his 
ankle.  There was swelling and tenderness in the left ankle, 
and deformity of the left fifth finger, without swelling.  
Diabetic neuropathy was suspected.  

In September 1994, the veteran was seen complaining of 
numbness and the inability to straighten the left hand out.  
According to the initial history recorded, he stated that it 
had been present for about a month.  He also reported that he 
did not have a good grip, and stated that it felt numb all 
the way to the shoulder.  The examiner noted that the history 
was as above, except that the veteran had reported numbness 
and inability to make a fist for several months.  He then 
went on to note that the veteran "[n]ow restates that he has 
had it for several years."  The examiner stated that the 
veteran had hypesthesia and weakness of the left upper 
extremity.  The assessment was possible diabetic neuropathy, 
with an old cerebrovascular accident to be ruled out.  

The veteran was hospitalized from October 1994 to November 
1994 with persistent tachycardia associated with a burning 
and choking sensation.  On the review of symptoms it was 
noted that he had recurrent multiple joint pains, but was 
otherwise negative.  Physical examination disclosed no 
neurological deficits.  The veteran was noted to have a long 
history of episodes of tachycardia.  Physical examination of 
the extremities was normal.  The overall treatment plan 
identified the veteran's problems as recurrent paroxysmal 
supraventricular tachycardia, angina pectoris, left otitis, 
non-insulin dependent diabetes mellitus, and degenerative 
joint disease of multiple joints.  In addition, 
hypothyroidism was diagnosed.  

At the time of admission, it was noted that the veteran had 
driven himself to the hospital.  He reported that he lived in 
Arkansas with his wife, and was retired.  The examiner stated 
that the veteran was independent and able to meet his 
activities of daily living.  A general systems assessment 
noted that he had no musculoskeletal limitations, and that he 
required no assistive device for ambulation.  His occupation 
was noted to be retired from a janitorial service.  His 
condition at release was ambulatory.  

The veteran was again hospitalized in January 1995 for 
paroxysmal supraventricular tachycardia.  Again, he was 
described as retired and noted to have no musculoskeletal 
limitations or the need for an assistive device.  The 
examiner stated that the veteran was able to perform his own 
activities of daily living.  Discharge diagnoses were 
paroxysmal supraventricular tachycardia, hypothyroidism, non-
insulin dependent diabetes mellitus, angina pectoris, and 
otitis externa, right.  

The veteran was seen for outpatient treatment in March 1995, 
and noted to be ambulatory.  The veteran reported he had cut 
his right lower leg with a rototiller that day.  The wound 
was cleaned and sutured.  In April 1995, he was seen for 
follow-up, and cellulitis was noted.  He was advised to 
elevate the leg.  Later than month, the wound was noted to be 
healed, and the veteran was noted to be ambulatory.  

At a hearing before a hearing officer in July 1995, the 
veteran testified that it was really "tough" to use his left 
hand at all due to the pain and impairment, which he 
described.  Numerous records dated from October 1995 to 
August 1996 describe the veteran as ambulatory.  

On March 29, 1996, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation and Pension, seeking 
compensation for impairment to the right foot/ankle, and the 
right knee and hip, secondary to his residuals of fracture of 
the right tibia and fibula.  In the section to be completed 
if claiming total disability for pension purposes, the 
veteran stated that he was not now employed, but he did not 
complete any of the other questions in that section regarding 
his occupational and educational history.  The RO has 
construed this as a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities, and the effective date for the assignment of 
the total rating is currently the date that this application 
was received.  

This evidence, while indicating symptoms such as inability to 
use the left hand and/or arm, or to ambulate without a 
walker, on several, but not all, occasions from 1990 to 1993, 
nevertheless notes the veteran to be ambulatory during the 
year prior to the claim.  Hospital reports in October 1994 
and January 1995 show that the veteran did not require any 
assistive devices or indeed have any musculoskeletal 
difficulties at those times.  In March and April 1995, the 
veteran was treated for injuries he had sustained while using 
a rototiller, and treatment records during the remainder of 
the one-year period, which show treatment principally for 
nonservice-connected conditions, note the veteran to be 
ambulatory.  

The evidence received prior to March 1996 does not contain 
any specific mention that the veteran was unemployable.  The 
hospitalizations were for treatment of recurrent paroxysmal 
supraventricular tachycardia, and other non-service connected 
conditions such as bronchitis and congestive heart failure.  
All of the records which mention the veteran's employment 
status note that he was "retired," and did not record any 
assessments as to whether he was unemployable.  The evidence 
contains wide discrepancies in the level of severity of the 
veteran's service-connected disability prior to March 1996, 
ranging, for instance, from apparent nerve damage in the left 
hand, with resultant zero grip, zero strength, inability to 
lift anything, and inability to feed or dress himself with 
his left hand, noted in December 1990, to "[m]inor injury to 
the upper extremity with no nerve/tendon/artery damage and no 
residual disability," noted in March 1992, with similar 
discrepancies noted in findings pertaining to the right lower 
extremity.  

However, the salient factor in all of these records is the 
absence of any notation that the veteran was unemployable.  
Likewise, at his hearings in November 1991 and July 1995, the 
veteran did not present any testimony to the effect that he 
was unemployable.  Under Norris, there must be evidence of 
unemployability, and the fact that an individual has severe 
disabilities does not necessarily render him or her 
unemployable.  Norris, 12 Vet. App. 413.  Consequently, there 
was no informal claim for a total rating based on individual 
unemployability due to service-connected disability filed 
prior to March 29, 1996.  See 38 C.F.R. §§ 3.155, 3.157.

Next, it must be determined whether there is evidence that an 
ascertainable increase in disability occurred during the year 
preceding the date of claim, March 29, 1996, sufficient to 
warrant entitlement to a total rating during that time.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2001); 
Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  

As noted above, the records of the January 1995 
hospitalization for paroxysmal supraventricular tachycardia, 
which note the veteran to be retired, specifically report 
that he had no musculo-skeletal limitations, and that he did 
not require any assistive device for ambulation.  He was able 
to perform his own activities of daily living.  No service-
connected disabilities were listed at discharge.  In 
addition, the veteran was noted to be ambulatory in numerous 
records, including in March 1995, when he reported having cut 
his right lower leg with a rototiller that day.  The wound 
was cleaned and sutured.  In April 1995, he was seen for 
follow-up, after noticing redness in the lower leg the 
previous day.  On examination, there was erythema below the 
wound and along the lacerations and abrasion.  The assessment 
was cellulitis.  He was treated and advised to elevate the 
leg.  Later than month, the wound was noted to be healed, and 
the veteran was noted to be ambulatory.  In addition, 
numerous outpatient treatment records dated from October 1995 
to August 1996 describe the veteran as ambulatory.  

A VA examination was conducted in April 1996, at which time 
the veteran stated that he had owned a janitorial service for 
thirty-five years and had retired in 1988.  The veteran 
reported he had started using a cane 20 years ago, and a 
walker two years ago.  He complained of the right hip and 
entire right lower extremity causing problems and pain in the 
left hand all the way up the arm.  On x-rays there were 
arthritic changes involving the lesser trochanters, slight 
osteoarthritis changes in the right knee, a "mildly slight" 
deformity of the right lower tibia, and a normal appearing 
ankle joint.  The knee did not have any swelling or 
deformity, and, although the knee would only perform from 0 
to 50 degrees of range of motion, the examiner wondered about 
the validity of the range of motion testing of the knee.  
There was limitation of motion in the hip.  

The veteran also underwent a psychological evaluation, at 
Southwestern Institute, in April 1996.  It was reported that 
the veteran had used a cane for the last 20 years, and a 
walker for the last two years.  The veteran reported constant 
problems with his right leg ever since a fall in service and 
subsequent malunion of fractures of the tibia and fibula.  
The biomechanical imbalance had thrown off his right hip and 
lower back, and resulted in pain in those areas.  His right 
foot had also turned out, and he had been told he had 
arthritis in the right ankle.  His injury to the left hand 
had resulted in hypersensitivity to touch in the left hand, 
running up to the shoulder, which sounded to the examiner 
like reflex sympathetic dystrophy.  He could no longer 
straighten the fingers or make a fist.  

The veteran reported that after his discharge from service, 
he had worked as a munitions assembler and then as an 
assembler in a tractor factory.  He stated that he and his 
wife then operated a janitorial service for 30 years until he 
retired at age 62.  His wife reported that for the last few 
years he did little in the business and that she ran the 
company.  She added that the veteran would go out and briefly 
supervise workers.  The veteran's wife stated that the 
veteran did less than 20 percent of what others could do and 
opined that the veteran had been disabled for some time.  She 
stated, "Were it not for him having his own company, he would 
not have been employed."  

The veteran reported that he could only sit for one hour, 
stand for only five to ten minutes, leaning against 
something, and walk less than 100 feet without his walker and 
maybe a block with it.  He could not lift a gallon of milk 
from waist level or anything from the floor.  The veteran was 
administered a test in which he was to stand for 20 minutes 
and assemble small parts.  He lasted 10 minutes, before 
stating that his leg had become very fatigued and ached to 
the point where he had to sit.  He was also in the first 
percentile for assembly, having assembled only 43 units, 
while the average was 110.  It was felt that this showed that 
he had neither the capacity to persist at a standing task nor 
any remaining manual dexterity to permit manipulative work.  
It was noted that limited testing had been done as the 
problems appeared to be primarily physical.  The examiner, 
while noting that it was somewhat difficult to assess the 
impact of the injuries on a man who was already retired and 
beyond the age of 70, felt that the history provided by him 
and his wife was inconsistent with being able to hold a 
competitive job.  He determined that the veteran's leg injury 
limited him to sedentary jobs, and, his hand injury limited 
him from manipulative sedentary jobs; with a combination of 
these impairments he was vocationally disabled.  

Although the effective date of the grant of the total rating 
was in March 1996, it is also noteworthy that in a VA 
treatment record dated in August 1996, he was described as 
ambulatory, with good pulses, no numbness in the extremities, 
and no neurological deficits.  However, in October 1996, he 
was noted to be ambulatory with a walker.  The veteran 
complained of chronic pain in the hip and back.  The 
assessment was diabetes mellitus, hypertension, and 
degenerative joint disease of the knee and hip (left).  

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The Board is charged with the duty to 
assess the credibility and weight given to evidence.  Klekar 
v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

The evidence in the veteran's favor consists primarily of the 
April 1996 psychological report which concluded that the 
veteran would have been unemployable even prior to his 
retirement, had he not owned his own company.  The veteran 
retired in 1988.  This conclusion appears to be based on the 
statements of the veteran and his wife that he had done 
little in the last few years of the business besides go out 
and briefly supervise workers, and on the veteran's reported 
history that he had used a cane for 20 years and a walker for 
two years.  Also considered were findings on the evaluation 
indicating limitations in mobility, lifting, and manual 
dexterity.  In considering the probative value to be accorded 
to this report, it is noted that the veteran also reported a 
history of using a cane for 20 years and a walker for two 
years at the VA examination of April 1996.  However, that 
examiner did not make any findings regarding employability.  
The psychological evaluation report did not explain 
specifically how the veteran's service-connected disabilities 
had previously limited his capacity in his supervisory role.  
Moreover, his findings that the veteran was unable to work 
prior to his retirement in 1988 (eight years prior to the 
time the veteran submitted his claim for a total rating for 
compensation based upon individual unemployability) would not 
establish within one year of the date of the claim (March 
1996) that the veteran was unemployable.  A 1996 medical 
record does not establish a factually ascertainable fact in 
1988.

The prior medical evidence, while indicating symptoms such as 
inability to use the left hand and/or arm, or to ambulate 
without a walker, on several, but not all, occasions from 
1990 to 1993, nevertheless noted the veteran to be ambulatory 
during the year prior to the claim.  Hospital reports in 
October 1994 and January 1995 specifically note that the 
veteran did not require any assistive devices, or indeed have 
any musculo-skeletal difficulties, at that time.  In March 
and April 1995, he was treated for injuries he had sustained 
while using a rototiller, and treatment records during the 
remainder of the one-year period, which show treatment 
principally for nonservice-connected conditions, note the 
veteran to be ambulatory.  While ambulatory ability is not 
necessarily indicative of employability, the fact that he 
injured himself using a rototiller in March 1995, and that he 
was described as ambulatory on several occasions between that 
injury and April 1996, does not correspond with his 
statements made on the April 1996 examinations that he had 
used a walker for two years.

Moreover, the specific absence of any musculoskeletal 
difficulties or need for assistive devices in October 1994 
and January 1995, shortly before the one-year period, is 
inconsistent with such a history.  The psychological examiner 
specifically noted that the veteran's problems were primarily 
physical, and that his vocational impairment was due to both 
his leg and hand disabilities.  The evidence during the 
relevant time period does not reflect the level of impairment 
indicated on that examination.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an earlier effective date for 
the grant of a total rating for compensation based upon 
individual unemployability, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to an effective date earlier than December 12, 
1989, for the award of compensation for ischemic contracture 
with nerve injury resulting in causalgia of the left (major) 
hand is denied.

Entitlement to an effective date earlier than March 29, 1996, 
for the grant of a total rating for compensation based upon 
individual unemployability is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

